            Case 1:14-cv-01589-EGS Document 90 Filed 10/30/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  ACCURACY IN MEDIA, et al.,

                         Plaintiffs,

                  v.                                    Case No. 14-1589 (EGS/DAR)

  DEPARTMENT OF DEFENSE, et al.,

                         Defendants.


       DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO
        RESPOND TO PLAINTIFFS’ OBJECTIONS TO THE MAGISTRATE’S
                    REPORT AND RECOMMENDATION

       Defendants respectfully request a two-week extension of time, up to and including

November 23, 2020, to file their response to Plaintiffs’ objections to the magistrate’s report and

recommendation. Plaintiffs do not oppose Defendants’ requested relief. As good cause for this

request, Defendants offer the following.

       1.       Plaintiffs filed a complaint in this Freedom of Information Act (“FOIA”) case on

September 19, 2014. ECF No. 1.

       2.       Defendants filed their motion for summary judgment on May 10, 2018. ECF No.

68. Plaintiffs filed their cross motion for summary judgment on June 25, 2018. ECF No. 71.

The same day, Plaintiffs also filed a motion for leave to propound an interrogatory to the

Department of Defense. See ECF No. 73. On January 7, 2019, the Court referred the case to a

magistrate judge. See January 7, 2019 Minute Order. The case was assigned to Magistrate

Judge Deborah Robinson.

       3.       Magistrate Judge Robinson issued her Report and Recommendation on August

27, 2020. ECF No. 83.
            Case 1:14-cv-01589-EGS Document 90 Filed 10/30/20 Page 2 of 3




       4.       On September 9, 2020, Plaintiffs moved for an extension of time to file objections

to the Report and Recommendation. Defendants did not oppose the motion, see ECF No. 85, and

the Court granted Plaintiffs’ extension, see Sept. 9, 2020 Minute Order. Plaintiffs filed their

objections to the Report and Recommendation on September 23, 2020. ECF No. 87.

       5.       On October 2, 2020, Defendants moved for a one-month extension of time to

respond to Plaintiffs’ objections. ECF No. 89. The Court granted that motion, making

Defendants’ current deadline November 9, 2020. See October 5, 2020 Minute Order.

       6.       Defendants respectfully submit that because of deadlines in other cases,

Defendants require an additional, short extension of time to respond to Plaintiffs’ objections.

Accordingly, Defendants request a two-week extension of time to respond to Plaintiffs’

objections, up to and including November 23, 2020.

       7.       Undersigned counsel has previously requested and received one extension of time

to respond to Plaintiffs’ objections.

       8.       Granting this motion will not affect any other pending deadlines.

       9.       Before filing this motion, pursuant to Local Civil Rule 7(m), undersigned counsel

for Defendants conferred with counsel for Plaintiffs, who reported that Plaintiffs do not oppose

the relief requested in this motion.

DATED: October 30, 2020                               Respectfully submitted,

                                                      JEFFREY BOSSERT CLARK
                                                      Acting Assistant Attorney General

                                                      ELIZABETH J. SHAPIRO
                                                      Deputy Director
                                                      Federal Programs Branch

                                                      /s/ Joshua C. Abbuhl
                                                      JOSHUA C. ABBUHL (D.C. Bar No. 1044782)
                                                      Trial Attorney

                                                 2
Case 1:14-cv-01589-EGS Document 90 Filed 10/30/20 Page 3 of 3




                                  U.S. Department of Justice
                                  Civil Division, Federal Programs Branch
                                  1100 L Street, N.W.
                                  Washington, D.C. 20005
                                  Telephone: (202) 616-8366
                                  Facsimile: (202) 616-8470
                                  joshua.abbuhl@usdoj.gov
                                  Counsel for Defendant




                              3
